Exhibit 10.1


[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.


AMENDED AND RESTATED
PROGRAM AGREEMENT


THIS AMENDED AND RESTATED PROGRAM AGREEMENT ("Agreement") is made this 3rd day
of August, 2011 by and between Republic Bank & Trust Company ("Republic"), a
Kentucky corporation, with its principal office at 601 W. Market Street,
Louisville, KY  40202, Jackson Hewitt Inc. ("JHI"), a Virginia corporation, with
its principal office at 3 Sylvan Way, Parsippany, NJ 07054, and Jackson Hewitt
Technology Services LLC (“JHTSL”), a Delaware limited liability company, with
its principal office at 501 N. Cattlemen Road, Suite 300, Sarasota. FL 34232.
 


RECITALS


WHEREAS, JHI (i) is the franchisor of the Jackson Hewitt Tax ServiceÒ tax
preparation system to independently owned and operated franchisees
(“Franchisees”) and (ii) through Tax Services of America, Inc., a wholly owned
subsidiary, owns and operates Jackson Hewitt Tax Service locations (“Corporate
Stores,” and together with Franchisees, “EROs”); and
 
WHEREAS, the EROs provide income tax return preparation with electronic filing
and related services to customers; and
 
WHEREAS, JHTSL agrees to provide, certain technology services, personnel and
related support to Republic and EROs in connection with the Program; and
 
WHEREAS, Republic offers products to customers of tax service companies; and
 
WHEREAS, Republic desires to offer and provide  Financial Products (as defined
herein) to customers of certain EROs designated by JHI and accepted by Republic,
from time to time, and JHI desires that Republic provide such services, on the
terms and subject to the conditions hereinafter set forth (the “Program”); and

 
WHEREAS, Republic desires, and JHI agrees to provide, its marketing and training
services and personnel in connection with and to devote support and additional
resources in support of the Program; and


WHEREAS, Republic and JHI entered into the Program Agreement (“Original Program
Agreement”) on September 19th, 2007; and
 
 
4

--------------------------------------------------------------------------------

 
 
WHEREAS, Republic and JHI amended the Original Program Agreement on December 2,
2008, November 23, 2009, December 29, 2009, June 30, 2010, September 30,
2010,  December 14, 2010 and June 29, 2011; and


WHEREAS, Republic and JHI wish to amend and restate the Original Program
Agreement as previously amended and as amended herein; and


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:


TERMS AND CONDITIONS


1.
ERO Participation; General Terms

 
 
1.1.
Definitions

 
(a)           “Business Day” shall mean any day that is not a Saturday, Sunday,
legal holiday or any day recognized by the Federal Reserve Bank as a legal
holiday.
 
(b)           “Customer” shall mean a Jackson Hewitt Tax Service customer that
was also a customer of a financial institution that provided financial products
facilitated by EROs and such customer received a RAL and a funded Federal AR, as
herein defined, or solely a funded Federal AR from such financial
institution.  Under this Agreement, an AR is considered to be funded if all bank
fees are earned by Republic in the current year.  For purposes of this
definition, joint borrowers or joint recipients of such a financial product
shall constitute one “Customer.”
 
(c)           “Financial Product(s)” shall mean the products offered by Republic
under the Program, specifically, a RAL and Federal and state AR, each as further
defined in Section 3 hereof.
 
(d)           “Tax Season” shall mean the period beginning on January 2 of a
calendar year and ending on the last day an individual is permitted to file a
federal income tax return with the Internal Revenue Service (“IRS”) without the
taxpayer requesting an extension, typically on or about April 15 of such
calendar year.


1.2           ERO Participation.


Republic and JHI agree to offer the Program to those EROs designated by JHI from
time to time as provided in Article 2 hereof.  JHI shall require all EROs
designated to participate in the Program to enter into separate agreements with
Republic, in a form to be mutually agreed to by JHI and Republic, and with such
changes thereto as the parties, from time to time, shall agree (the “ERO
Agreement”) and to facilitate the offer of Financial Products to customers of
such EROs in accordance with the terms thereof.  JHI shall further require all
EROs designated to participate in the Program to (i) sign the ERO Agreement;
(ii) retain copies of all signed ERO Agreements; and (iii) deliver,
electronically or via US Mail, all executed copies of the ERO Agreement to
Republic prior to the first day of each Tax Season.
 
 
5

--------------------------------------------------------------------------------

 
 
[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.


2.
ERO Locations

 
 
2.1.
Limited Exclusivity. Republic shall be the sole, exclusive and designated
Financial Product provider for the ERO locations as set forth in, or as
determined by JHI in accordance with the terms of, this Agreement.  To the
extent an ERO location is designated by JHI as a Republic location for a Tax
Season (and any related period of time), then such ERO location shall not be
permitted to accept applications for Financial Products (or products
substantially similar thereto) during the same Tax Season on behalf of any
financial institution other than Republic without the prior written approval of
Republic.

 
 
2.2.
Designated ERO Locations.  For each of Tax Seasons 2012, 2013 and 2014, Republic
shall be the exclusive provider of Financial Products to ERO locations that
serviced, in total, no less than [*] of the prior Tax Season Customers.   The
ERO locations shall be set out in a list to be provided to Republic no later
than November 1 of each year (such list as evidenced by the parties’ signatures
and such ERO locations shall be referred to as “Designated ERO Locations”).  All
Designated ERO Locations are subject to, and must meet, Republic’s ERO
underwriting criteria.  Furthermore, JHI agrees that all ERO enrollment records
shall be submitted to Republic no later than December 1 of each year of the
term.  In addition, it is understood that this Agreement solely relates to the
provision of services to customers in Designated ERO Locations by Jackson Hewitt
Tax Service tax preparers and not any other method of distribution (e.g. online
tax preparation services).  In the event JHI’s arrangement with a national
retailer precludes the offering of a Financial Product in the retailer’s stores,
then this Agreement shall be modified accordingly.

 
 
2.3.
Management.  All management personnel of ERO locations designated by JHI shall
be subject to approval by Republic, in advance, through Republic’s ERO
underwriting guidelines.

 
3.
Financial Products.

 
 
3.1.
Products Generally.  Republic shall offer and provide Financial Products to
customers of designated EROs, on the terms and subject to the conditions set
forth herein, and such other products and services as the parties may, from time
to time agree.

 
 
3.2.
Financial Product Definitions:

 
 
(a)
“Refund Anticipation Loan” or  “RAL” shall mean a loan to a customer secured by
the customer’s anticipated federal income tax return refund (as identified in
IRS Form  8879 or similar form), subject to any limitations that may be imposed
thereon due to the application of Republic’s underwriting criteria or other
factors.

 
 
6

--------------------------------------------------------------------------------

 
 
 
(b)
“Assisted Refund” or “AR” shall mean a non-loan financial product through which
a customer’s federal and/or state income tax refund (as identified in IRS Form
8879 and any applicable state tax form, respectively) is deposited into an
account established by Republic and (i) disbursed, net of authorized fees and
charges, to the customer by check or debit card, or (ii) disbursed, net of
authorized fees and charges and via an automated clearing house credit (“ACH
“)to the customer’s designated bank account.

 
 
3.3.
State Products.  Republic shall provide AR services to all Applicants requesting
the same, if approved, with respect to all states whose taxing authority accepts
state income tax returns electronically and disburses refund amounts via direct
deposit.

 
 
3.4.
Product Development.  Republic and JHI may agree, from time to time, to develop
and add additional financial products to the Program. The description of such
additional products and the terms and conditions governing their offer shall be
set forth in a separate agreement between Republic and JHI.

 
4.
RAL Eligibility.

 
The parties agree that only those Jackson Hewitt Tax Service customers who apply
for a Financial Product from Republic (“Applicants”) whose federal income tax
returns are filed electronically and such return sets forth an anticipated
federal income tax refund and such customer has selected an AR shall be eligible
to apply for a RAL.  An Applicant who meets the foregoing requirements shall
nevertheless be subject to underwriting criteria developed by Republic.
 
5.
JHI's Obligations and Procedures.

 
JHI agrees, in connection with the operation of the Program, to: (i) conduct
such advertising; (ii) prepare forms and other written materials; (iii) cause
its EROs to be equipped with computer equipment and hardware; (iv) maintain
personnel; (v) train such personnel and EROs with respect to the Program
Guidelines (as defined in Section 6.6); and (vi) take such other actions, in
each case as reasonably necessary to advertise and accommodate the facilitation
of Financial Products to Applicants at its expense, as well as the following
specific duties:
 
 
5.1.
Preparation and Filing of Returns.  JHI shall require EROs participating in the
Program to prepare and/or collect and file with the appropriate taxing
authorities federal and state income tax returns for their respective customers.

 
 
5.2.
Application Process.  JHI shall require participating EROs to require that each
Applicant (i) complete and sign an application in a form developed by Republic
and reviewed by JHI prior to each Tax Season (the “Application”), which
application may also include a loan agreement (the “Loan Agreement”) and
disclosure statement(s) or form(s) meeting the requirements of applicable
federal laws and regulations as determined by Republic (the “Disclosure
Statement”), and (ii) is given a copy of any and all disclosures required to be
provided pursuant to applicable State or local law (“State Disclosure
Documents”).  The Application shall include, among other things, a request for
certain information and certifications, as well as an authorization, signed by
the customer, to (A) disclose the tax return information for the application
process in accordance with Section 301.7216 of the U.S. Treasury Department
regulations (“Section 7216”) and (B) allow Republic to repay any delinquent RAL
with the proceeds of the Financial Product obtained pursuant to the Application.
Participating EROs shall be responsible, pursuant to the terms of the ERO
Agreement, for ensuring that the Application is complete and accurately reflects
all material information received from the customer; provided, however, if the
ERO uses commercially reasonable due diligence and fraud prevention measures in
accordance with the Program Guidelines, neither JHI nor the ERO shall be held
responsible for false or inaccurate information provided by customers.

 
 
7

--------------------------------------------------------------------------------

 
 
 
5.3.
Completion of IRS Form 8879.  In connection with each Application, JHI shall
require each participating ERO to complete IRS Form 8879 and the direct deposit
designation in the electronic portion of the Applicant’s federal (and state, if
applicable) income tax return which shall include information provided by
Republic (such as the applicable Republic check routing number and customer
account number) and shall name Republic as the financial institution.  The forms
shall be signed by an employee of the ERO and by the customer, and shall also
indicate that the account is a checking account and that the source is
“other”.  JHI shall cause the same information to be contained in the
appropriate data field as part of the income tax return electronically filed by
the ERO.

 
 
5.4.
Customer Copies.  JHI shall require each participating ERO to timely provide to
each Applicant a signed copy of the Application, Loan Agreement, Disclosure
Statement, and State Disclosure Documents (which may be combined into one or
more forms), signed IRS Form 8453 or similar form, together with any other
agreements or documents that Republic reasonably may require, as identified to
and reviewed by JHI prior to each Tax Season; provided that Republic shall be
solely responsible for the form and content of all of the aforementioned
documents, subject to JHI review prior to each Tax Season, and for their
compliance with applicable laws, rules and regulations (“Applicable Law”).

 
 
5.5.
Retention and Handling of Documents.

 
 
(a)
Retention. JHI shall require each participating ERO to retain, a copy,
electronic or otherwise, of the signed Application, Loan Agreement, Disclosure
Statement and State Disclosure Documents, if any, in the customer’s file
maintained by them for a period of three (3) years following the preparation and
execution thereof, after which time such documents shall be properly destroyed
by commercially reasonable methods in accordance with the Program
Guidelines.  At the reasonable request of Republic, JHI shall cause EROs to
deliver to Republic a copy of any Application or other documentation within
three (3) business days.

 
 
(b)
Tax Returns. For fraud detection, underwriting and collection purposes, subject
to JHI’s receipt of the customer’s consent as provided in Section 7216, JHI
shall provide to Republic electronic copies of each such  customer’s
electronically filed federal income tax return, in the format prescribed by the
IRS, simultaneously with or promptly after the Application information is
transmitted to Republic.

 
 
8

--------------------------------------------------------------------------------

 
 
 
5.6.
Lost Checks.  If a Republic customer notifies an ERO that a check disbursed by
it has become lost, or that he or she has not received a check mailed by
Republic within 14 days, then JHI shall require the ERO and such customer to
immediately request Republic to stop payment thereon and complete any required
documentation, including an indemnification bond, in a form satisfactory to
Republic.  When Republic receives the request, the completed indemnification
bond and any other documentation required by Republic, a new check will be
issued at Republic’s sole discretion.  All issuing and re-issuing of checks,
including a waiting period, if applicable, will be at Republic’s sole
discretion.

 
 
5.7.
Collection Assistance.  At the reasonable request of Republic, and subject to
Applicable Law, JHI shall provide reasonable assistance to Republic in the
collection of past due RALs.  Such assistance may include, among other things,
providing updated addresses and phone numbers for customers, to the extent
permitted by law.

 
 
5.8.
Training.  JHI shall devote employees and resources reasonably necessary to
provide Republic’s required Financial Product training and training in the
operation of ProFiler in connection with the Program to EROs and corporate
staff.

 
 
5.9.
Support.  JHI shall operate a call center to support EROs in connection with the
operation of ProFiler as it relates to the facilitation of the Program.

 
 
5.10.
Guaranty. JHI hereby guarantees the performance of JHTSL under Section 19 of
this Agreement.

 
 
5.11.
Insurance.  JHI agrees to procure and maintain Commercial General Liability
insurance of not less than Two Million Dollars ($2,000,000) per occurrence and
Four Million Dollars ($4,000,000) in the aggregate and Professional Liability
Insurance with policy limits of not less than Four Million Dollars ($4,000,000)
per claim in the aggregate.  JHI agrees to provide proof of said insurance upon
Republic’s request.

 
 
9

--------------------------------------------------------------------------------

 
 
[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.


 
6.
Republic's Obligations and Procedures.

 
 
6.1.
Processing of Applications. Republic shall, on each day during the Term, process
Applications and provide Financial Products with respect thereto for all
Applications received electronically in accordance with Republic’s underwriting
criteria in effect at that time (as the same may be amended from time to time by
the mutual consent of the parties) and in accordance with industry standards;
provided that Republic shall use commercially reasonable efforts to process RAL
Applications within two hours (if a credit bureau is employed to evaluate the
creditworthiness of a RAL applicant, then within eight hours; if there is a
positive match to the Office of Foreign Assets Control List, then within twelve
hours) after having received from JHI an acknowledgment of the due filing of the
related tax return, together with any corresponding debt indicator (if
applicable), as received from the IRS.  The foregoing process times shall, in
each case, be met [*] of the time (i.e., a [*] service level).  Notwithstanding
the foregoing, Republic shall not accept any Applications at any time if
Republic (i) receives notification from the IRS that an ERO is under
investigation, (ii) reasonably suspects fraudulent activity originating through
an ERO, or (iii) considers loan delinquencies on RALs originating through an ERO
to be unacceptable, in its reasonable discretion. Republic shall be responsible
for decisions made by it to approve or deny loan Applications, including,
without limitation, the provision to applicants of adverse action notices or
other notices required by Applicable Law.

 
 
6.2.
Disbursement/Check Print Authorizations. Republic shall promptly communicate
disbursement authorizations to JHI (i) immediately upon approval of a RAL solely
for loan proceeds and (ii) in for all other disbursements upon receipt of and
after processing IRS or state refund pre-note files to the extent such practice
does not violate any applicable bank regulations, provided that federal and
state funding shall be released by Republic no later than the effective date
designated by the IRS or applicable state taxing authority,
respectively.  Republic shall be responsible for all disbursement/check
authorizations issued by it, including losses incurred as a result of its
issuance of duplicate or multiple check print authorizations or checks issued by
Republic in error or with information inconsistent with the information in the
disbursement request received from JHI.  JHI agrees to cooperate with Republic
in the recovery of all duplicate checks.  Additionally, the ERO shall be
responsible for and indemnify Republic for any losses incurred as a result of
printing duplicate checks from a single check print authorization; provided,
however, that such ERO shall have no indemnity obligations if the ERO complies
with the requirements set forth in the Program Guidelines regarding check print
authorizations and duplicate checks.

 
 
6.3.
Establishment of Accounts; Availability of Funds.

 
 
(a)
Republic shall establish and maintain at Republic a segregated account for the
benefit of Republic customers (each, a “Deposit Account”), which account shall
conform to the requirements of 12 C.F.R. 330.5 so as to afford such customers
FDIC insurance with respect to such Deposit Accounts. Upon notification to JHI
that a RAL has been approved or that an AR has been funded, Republic shall
transfer the amount of the net loan proceeds or net refund, respectively, to the
Deposit Account.  All disbursements to Republic customers shall be drawn on the
Deposit Account and shall be paid promptly upon presentment.  Republic shall
make all disbursements in the manner elected by the Republic customer, as set
forth in the Application and Loan Agreement. Republic shall have the right to
offset against the Deposit Account all fees and charges authorized by the
Republic customer to be paid to Republic, the ERO or otherwise  pursuant to such
customer’s Application and Loan Agreement for a Financial Product in an amount
up to the amount of the Financial Product.

 
 
10

--------------------------------------------------------------------------------

 
 
 
(b)
Upon notification to JHI that an AR has been funded, Republic shall transfer
funds via ACH from the Deposit Account into the account designated for receipt
thereof by the Republic customer.  If the ACH transfer is not successful, then
Republic shall disburse the refund via a check drawn on the Deposit Account and
printed by the Republic customer’s ERO or mailed directly by Republic.

 
 
(c)
Republic shall have sufficient funds available at all times to pay all
disbursements authorized by Republic under the Program.

 
 
6.4.
Deduction of Additional Charges; Timing and Order of Disbursements.

 
 
(a)
Republic shall remit payment to the appropriate ERO of all fees and charges
authorized by customers to be paid to such ERO (e.g., tax preparation and other
fees) upon funding of Financial Products.  The foregoing shall be set forth in
greater detail in the applicable ERO Agreement between such ERO and Republic and
in the Program Guidelines.

 
 
(b)
All Financial Product disbursements shall be made to the customer net of all
authorized fees, deductions or charges.  From the customer’s refund, and after
the RAL payoff (if applicable), disbursements will be made in the following
order:  (1) Republic, for Tax Refund Administration Fee; (2) ERO, for tax
preparation fees;  (3) JHI and ERO, as directed, for the Gold Guarantee Fee; (4)
JHTSL, for the Transmitter Fee; (5) Republic, for prior year RAL obligation(s);
(6) RAL provider other than Republic, for prior year obligation (if applicable);
and, (7) customer, for all remaining funds.  However, in the event that
following the RAL payoff Republic does not receive funds in excess of its Tax
Refund Administration Fee, all funds received will be disbursed to the customer.

 
 
(c)
If the customer’s refund is less than the amount of the outstanding RAL, then
Republic shall notify the ERO and the customer of such shortfall, and demand
prompt payment to Republic of the outstanding amount.

 
 
11

--------------------------------------------------------------------------------

 
 
 
6.5.
Establishment of Fees and Underwriting Criteria.  The pricing, fees, and
terms for the Program shall be developed for each Tax Season by Republic in
consultation with JHI, provided, however, that in the event Republic and JHI
cannot agree on the pricing and fees for the Financial Products, Republic’s
decision will control, subject to the parameters set forth in this Section
6.5.  The underwriting criteria for the Financial Products will be developed by
Republic and may be modified from time to time at Republic’s sole
discretion.  The pricing, fees, terms and underwriting criteria must be
commercially reasonable, substantially similar to the pricing, fees and terms of
financial product programs offered in other Jackson Hewitt Tax Service offices,
and within regulatory guidelines, based on the best information available that
Tax Season, including IRS prior-year funding trends, competitive product
offerings and customer and ERO behavior.  The Financial Product pricing, fees
and terms shall be set forth in writing by Republic no later than October 1st
preceding each Tax Season during the Term.

 
 
6.6.
Development of Forms/Materials.  Republic shall develop reasonable program
guidelines for the offering, marketing, receipt and processing of Applications,
the making of loans and the delivery of Financial Product proceeds (“Program
Guidelines”) and shall create and distribute to JHI for its prior review forms
to be used by participating EROs of each of the following: the Application, Loan
Agreement, Disclosure Statement, and disbursement checks.  For the avoidance of
doubt, the term "Program Guidelines" shall not include Guidelines or other
materials that are developed by JHI, including, without limitation, materials
that are developed by JHI and reviewed by Republic pursuant to Section 10.1
hereof or otherwise.  Republic may create solicitation, marketing and
promotional materials relating to the Program, each of which shall be subject to
JHI’s prior review.  Republic shall provide such assistance as JHI reasonably
may request in connection with the preparation and dissemination to customers of
State Disclosure Documents.  Republic covenants and agrees that the Program
Guidelines and all documents and materials provided by it hereunder (including,
without limitation, the Application, Loan Agreements, Disclosure Statements,
disbursement checks, solicitation materials and marketing and promotional
materials) shall comply with Applicable Law.

 
 
6.7.
Check Stock.  Republic shall provide and distribute to each participating ERO an
adequate supply of consecutively numbered checks upon which they may affix a
facsimile signature of an authorized Republic signatory as provided by Republic,
and shall promptly replenish such stock upon the ERO’s request at no charge,
unless the ERO requests overnight delivery (in which case the ERO shall pay for
such delivery).

 
 
6.8.
Reports.  Republic shall provide weekly reports to JHI describing all ACH
transmissions from the IRS to Republic and all paid items, and covering such
other matters and in such form as JHI reasonably may request.  Republic
covenants and agrees that each such report will be true, correct and complete in
all respects and all such reports shall be available to JHI on a secure website
on a real-time basis.

 
 
12

--------------------------------------------------------------------------------

 
 
[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.


 
 
6.9.
Applicable Law.  Without limiting or conditioning the obligations of JHI and the
EROs to comply with Applicable Law, Republic shall consider reasonable steps
proposed by JHI to address concerns raised by JHI with respect to the operation
of the Program and the facilitation of Financial Products as it relates to JHI
and EROs being in compliance with Applicable Law or potential violations of
Applicable Law.

 
 
6.10.
Loan Denial Notice.  Republic shall send a proper loan denial notice under the
Equal Credit Opportunity Act, Regulation B and other Applicable Laws to each
applicant whose loan request was declined by Republic.

 
 
6.11.
ERO Designations. Republic agrees that it will offer and provide Financial
Products to customers of the EROs designated by JHI pursuant to Section 2 hereof
in accordance with and subject to the terms and conditions of this Agreement.

 
 
6.12.
Fraud Detection.  Republic shall cooperate with JHI in developing and
implementing procedures to detect Fraudulent Activity in the Program.  Republic
shall immediately inform JHI when it suspects Fraudulent Activity originating
through an ERO and JHI shall inform Republic of the actions it takes in response
to such notification.  Furthermore, JHI agrees to take additional action as
requested by Republic in reference to any participating ERO’s Fraudulent
Activity, to the extent commercially reasonable.  As used herein, “Fraudulent
Activity” means [*].

 
 
6.13.
Technology Obligations.

 
 
(a)
Program Deliverables. Republic shall cooperate and consult with JHTSL to agree
on Deliverables for a Tax Season and the related timeline.

 
 
(b)
Systems.

 
 
(i)
Unless required by Applicable Law, Republic shall not alter its existing systems
and software without first providing written notice to JHTSL to ensure
compatibility of the proposed modifications such that they will not adversely
affect the offering of Financial Products under the Program or render JHTSL
unable to operate or use with ProFiler as it currently exists.  Republic shall
cause its systems to communicate with ProFiler, including such that Applications
can be transmitted to Republic and responses to the Applications can be received
by JHTSL, ProFiler and the Jackson Hewitt Tax Service office locations.

 
 
(ii)
Republic acknowledges that ProFiler is distributed to Jackson Hewitt Tax Service
offices nationally and to EROs through multiple locations and not all of which
will participate in the Program or ProFiler as it relates to the Program as
developed under this Agreement and that certain Program requirements or requests
as they relate to ProFiler will not be reasonable or practicable due to the
needs and requirements of Jackson Hewitt, and the operation of Jackson Hewitt’s
business and ProFiler.  Toward that end, Republic agrees that it will use its
commercially reasonable efforts to accommodate reasonable requests of JHTSL with
respect to the Deliverables and Program to ensure that JHTSL’s programs are not
inconsistent, impractical or unduly burdensome on JHTSL or the operation of the
Jackson Hewitt Tax Service business.

 
 
13

--------------------------------------------------------------------------------

 
 
 
(iii)
Republic shall provide JHTSL with all necessary information needed from Republic
to create and populate required documents, including information related to the
processing of the tax refund for customers created for the respective Financial
Product.

 
 
(c)
Availability.  Republic shall be available during regular business hours on
regular business days and otherwise as reasonably necessary for consultation to
JHI and JHTSL to assist in timely completion of Deliverables and continuation of
operations during Tax Season.

 
7.
Representations, Warranties and Covenants.

 
 
7.1.
JHI represents and warrants to Republic that JHI is a corporation in good
standing under the laws of its jurisdiction of incorporation and is duly
qualified to transact business in each jurisdiction in which the operation of
its business or the ownership of its properties requires such qualification
(except where the failure to so qualify would not have a material adverse effect
on its business).  Republic represents and warrants to JHI that Republic is a
Kentucky state chartered bank in good standing under the laws of its
jurisdiction of incorporation and is duly qualified by Kentucky and the Federal
Deposit Insurance Corporation to transact business in each jurisdiction in which
the operation of its business or the ownership of its properties requires such
qualification (except where the failure to so qualify would not have a material
adverse effect on its business).  Each party represents and warrants to the
other that (i) its execution and delivery of this Agreement does not and will
not violate its Certificate of Incorporation or charter or breach or constitute
a default under any agreement or arrangement to which it is a party; (ii) it has
the legal right to enter into and perform its obligations hereunder; (iii) its
execution and delivery hereof has been duly authorized by all necessary
corporate action on its part and this Agreement constitutes its legal and
binding agreement, enforceable against it in accordance with its terms; and (iv)
its Marks (as defined below) do not infringe upon the intellectual property
rights of any third party.

 
 
7.2.
Republic covenants and agrees that it shall comply with all Applicable Laws,
rules and regulations in connection with the offer and sale of Financial
Products and the performance of its obligations under this Agreement.  Without
limiting the foregoing, Republic covenants and agrees that its evaluation and
processing of Applications, its provision and documentation of loans and ARs,
the fees charged by it for such loans and ARs and its activities involving the
collection of outstanding RALs shall comply with all applicable state and
federal laws, rules and regulations, including, without limitation, the
Truth-In-Lending Act (15 U.S.C. Sec 1601-1667), the Equal Credit Opportunity Act
(15 U.S.C. Sec. 1691-1691f), the Electronic Fund Transfer Act (15 U.S.C. 1693,
et seq.) and other applicable provisions of the Consumer Credit Protection Act
(15 U.S.C Sec. 1601).

 
 
14

--------------------------------------------------------------------------------

 
 
 
7.3.
Each party further covenants to and agrees with the other that it shall fulfill
its obligations hereunder in a diligent and timely fashion, consistent with the
best practices in the industry; that all hardware, software, processes and
procedures each party uses in providing the services hereunder are owned or
properly licensed to such party and will not violate the trademark or copyright
rights, right of publicity or privacy of, or constitute libel or slander
against, or involve plagiarism or violate any other rights of, any person or
entity and that such party’s use of them will comply with all Applicable Laws;
that all processing systems, software and hardware, and policies or procedures
used by each party and all rules and protocols covering such party’s employees,
agents and independent contractors providing services hereunder, contain
protections and security enhancements, consistent with industry standards, and
provide safeguards and system protections, consistent with industry standards,
to prevent hacking, viruses, security breaches, loss of data, any breach of the
Gramm-Leach-Bliley Act and applicable regulations promulgated thereunder, any
breach of the confidentiality provisions hereof, identity theft and fraud
against customers effecting transactions contemplated by this Agreement.

 
 
7.4.
JHI covenants to and agrees with Republic that it shall comply with all
applicable Program Guidelines and Applicable Law in connection with the
performance by it of its obligations under this Agreement.  JHI shall comply in
all material respects, and shall instruct EROs to comply, with all Program
Guidelines provided by Republic in advance of each Tax Season and Applicable Law
concerning the preparation and processing of Applications.

 
 
7.5.
JHI agrees that each participating ERO must have an Electronic Filer's
Identification Number (“EFIN”) and Preparer Tax Identification Number (“PTIN”).

 
8.
Term and Termination.

 
 
8.1.
Term.  This Agreement shall be effective upon its execution and applicable to
the Program for Tax Seasons 2012, 2013 and 2014 and all related periods.  This
Agreement shall terminate and expire on October 14, 2014, unless extended by
written agreement of the parties (the “Term”).

 
 
15

--------------------------------------------------------------------------------

 
 
[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.
 
 
8.2.
Termination by Either Party.  Either party may at its option terminate this
Agreement upon twenty (20) days’ prior written notice if (i) the other party has
materially breached any of the terms hereof and has failed to cure such breach
within such twenty day time period or (ii) the continued operation of the
Program or the electronic filing program is no longer commercially feasible or
practical, or no longer provides the same opportunity, to the terminating party
due to legal, legislative or regulatory determinations, enactments or
interpretations or significant external events or occurrences beyond the control
of the terminating party; provided, however, that in the case of clause (ii),
the parties shall first mutually endeavor in good faith to modify the Program in
a manner resolving the problems caused by legal, legislative or regulatory or
external events or occurrences. In addition, either party may terminate this
Agreement immediately upon notice to the other party, upon (x) the filing by or
against the other party of any petition in bankruptcy or for reorganization or
debt consolidation under the federal bankruptcy laws or under comparable law;
(y) the other party’s making of an assignment of all or substantially all of its
assets for the benefit of creditors; or (z) application of the other party for
the appointment of a receiver or trustee of its assets.

 
 
8.3.
Termination by JHI.  JHI may terminate this Agreement immediately after a good
faith discussion as to alternatives if Republic’s processing systems are not
available for any reason (including any Force Majeure Event, as defined in
Section 13.2) for two (2) consecutive days or more during any Tax Season, or for
30 consecutive days or more during any other time.

 
 
16

--------------------------------------------------------------------------------

 
 
[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.
 
 
8.4.
Termination by Republic.  On or before September 16 of each year of the Term,
Republic shall have the right to terminate this Agreement if  the Republic
customers who have obtained RALs during the Tax Season ending during such year
have in the aggregate a RAL delinquency in excess of: (i) [*] based upon
Republic’s RAL history as measured on August 31 of such year (and after taking
into account all August fundings by the IRS) if the IRS did not provide a Debt
Indicator (DI) in its acknowledgement record (the “[*] Delinquency”), or (ii)
[*] based upon Republic’s RAL history as measured on August 31 of such year (and
after taking into account all August fundings by the IRS) if the IRS did provide
a DI in its acknowledgement record (the “[*] Delinquency”); provided, however,
that such termination shall only be effective if Republic first delivers notice
to JHI no later than September 5 of such year requesting a meeting to discuss
issues surrounding potential termination, and thereafter the parties mutually
endeavored in good faith to modify the Program in a manner resolving such matter
for a period of no less than ten (10) days after such notice was received by
JHI, and within two days after such tenth day, a termination notice is delivered
to JHI by Republic.  In the event of a termination by Republic pursuant to this
Section 8.4, JHI shall pay to Republic a termination fee in an amount equal to
[*].  No later than November 5, Republic shall deliver to JHI the detail of the
calculation of such fee.  Republic will provide JHI with all additional
information reasonably requested by JHI to validate such calculation.  If JHI
agrees with such calculation, JHI shall make such payment no later than two (2)
business days after its receipt of information requested from Republic.  If JHI
disputes such calculation, such disagreement shall be resolved pursuant to the
dispute resolution procedures set forth in this Agreement and JHI shall not make
any payment until such dispute is resolved.  The remedy set forth in this
Section 8.4 shall be Republic’s sole remedy with respect to RAL losses. In
addition, Republic may terminate this Agreement upon notice to JHI at the latest
date allowable by Republic’s regulator in the event Republic is directed by one
of its regulators to cease offering any of the Financial Products or to cease
the Program with JHI.

 
 
8.5.
Continuation of Program.  In the event of a termination of the Program under
this Agreement during a Tax Season, both parties shall continue to provide the
Program through the end of such Tax Season, unless otherwise agreed in writing
by the parties or prohibited by law or regulation, and all the relevant
provisions of and obligations under this Agreement shall survive until such
obligations have been completed including any payment obligations for such Tax
Season.  In addition, either party may elect to discontinue providing the
Program during a Tax Season if the termination is due to an event with respect
to the other party described in the last sentence of Section 8.2 occurs.

 
 
17

--------------------------------------------------------------------------------

 
 
[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.
 
9.
Ownership of Loans.

 
The parties agree that Republic will be the sole owner of the loans made under
the Program.  In addition, Republic shall have the authority to transfer or
assign such loans at any time, provided that Republic shall continue to fulfill
all obligations owed to JHI and JHTSL under this Agreement.  Without limiting
the foregoing, (i) any such transfer or assignment (a) shall comply with all
Applicable Laws, rules and regulations, and (b) shall not cause Republic to
breach any of its representations or obligations hereunder, and (ii) the
transferee or assignee shall (a) represent, warrant and covenant to comply with
all Applicable Laws, rules and regulations in the servicing and collection of
such loans, (b) agree to provide customer service at a level at least as high as
that offered by Republic and (c) demonstrate to Republic’s reasonable
satisfaction the ability to comply with such representations, warranties and
covenants.
 
10.
Marketing and Other Materials.

 
 
10.1.
Review.  Each party shall have the right to review and approve all marketing
materials used to promote the Program (in all events such review to be completed
within [*] of receipt thereof) and approval shall not be unreasonably
withheld.  JHI shall provide, and require all EROs to provide, to the extent
applicable, all marketing materials to Republic for prior written approval.  The
parties agree to negotiate in good faith to resolve any differences and to agree
upon mutually agreeable alternative language within two (2) Business Days after
either party notifies the other of its disapproval.  Republic shall review such
materials for compliance with Applicable Laws specifically relating to the
offering of Financial Products (e.g., compliance with Regulation Z) and JHI may
rely on such review; provided, however, that JHI agrees to indemnify Republic
for any damages incurred by Republic due to JHI’s failure to adopt any revisions
required by Republic for such materials to comply with Applicable Laws
specifically relating to the offering of Financial Products.  For the avoidance
of doubt, Republic may, but shall have no responsibility to, review such
materials for compliance with Applicable Laws relating to the offering of goods
and services generally, including, without limitation, federal and state laws
regulating misleading, unfair or deceptive statements, acts or practices or
unfair competition.  JHI shall be responsible for the compliance of such
materials with all other Applicable Laws, including, without limitation, the
Applicable Laws described in the preceding sentence, and Republic may rely on
JHI’s review.

 
 
10.2.
License.  During the Term and subject to the terms and conditions of this
Agreement, each party grants to the other a non-exclusive, non-assignable right
and license to use, reproduce and display its names, trademarks, service marks,
trade names, service names or logos (“Marks”), solely in connection with the
marketing, making and processing of Financial Products to customers in
connection with the Program.  Neither party shall adopt or use, or seek to
register, without the other party’s prior written consent, any variation of such
other party’s Marks, or any mark similar thereto or likely to be confused
therewith.  Any and all goodwill arising from either party’s use of the Marks of
the other party shall inure solely to the benefit of such other party, and
neither during nor after the termination or expiration of this Agreement shall
either party assert any claim to the other party’s Marks or associated
goodwill.  Neither party shall use the Marks of the other party for any purpose
except those specifically set forth herein.  All rights in and to the Marks of a
party which are not specifically granted to the other party herein shall remain
with such party.

 
 
18

--------------------------------------------------------------------------------

 
 
11.
Confidential Information.

 
 
11.1.
Confidentiality Rights of the Parties.  The parties hereto understand that
implementation and operation of the Program involves the use of certain systems,
computer programs, marketing, product development, risk management, strategy
data and other information, including business information and trade secrets
(“Proprietary Information”), that are proprietary to the respective
parties.  Each party shall safeguard all Proprietary Information made available
to it by the other party, taking reasonable precautions to withhold the same
from disclosure to the same extent that it would take to safeguard its own
confidential information and data.  Such Proprietary Information shall not
include information which is (i) shown to have been known by the receiving party
prior to disclosure to it by the other party, (ii) generally known to others
engaged in the same trade or business as the furnishing party, (iii) available
to the public through no act or omission by the receiving party or its
representatives or professional advisors, or (iv) which is rightfully obtained
by the receiving party from third parties (other than professional advisors or
other representatives) without restriction of confidentiality.  In addition to
the foregoing, Republic specifically agrees not to make copies of or to disclose
to any other person or firm, other than to employees of Republic who need-to
know such information in order to perform Republic’s obligations under this
Agreement and who have agreed to be bound by this Article 11, any Proprietary
Information (including, without limitation, the names of EROs or customers or
any other identifying information obtained through its relationship with JHI as
set forth in this Agreement) for any purpose other than performing its
obligations hereunder. The foregoing sentence shall not preclude Republic from
using its own records of loans which were declined under the Program as
reference material in the event any customer whose Application was declined
subsequently applies directly to Republic for a loan.  Upon the termination or
expiration of this Agreement or the earlier written request of the furnishing
party, the parties will return to any furnishing party all Proprietary
Information received in connection with this Agreement and certify in writing to
such furnishing party that such receiving party has not retained any copies of
such Proprietary Information.  Republic acknowledges and agrees (i) that it will
keep all information with respect to ProFiler and the modifications and
developments hereunder confidential; and (ii) that JHTSL maintains sole and
exclusive ownership rights in ProFiler as modified, and further disclaims on
behalf of itself and all other persons any ownership or purported ownership
rights in the same.

 
 
19

--------------------------------------------------------------------------------

 
 
[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.
 
 
11.2.
Privacy.  No party shall make any unauthorized disclosure of or use any personal
information of individual consumers which it receives from the other party or on
the other party’s behalf other than to carry out the purposes for which such
information is received, and each party shall comply, to the extent applicable,
with the requirements of the implementing regulations of Title V of the
Gramm-Leach Bliley Act of 1999, specifically including, 16 Code of Federal
Regulations, Chapter I, Subchapter C, Part 313.11 and 313.13.  JHI and Republic
shall each adopt and maintain a comprehensive privacy policy with respect to its
handling of the personal information of individual customers submitted by such
customers to JHI (through the EROs) and to Republic.  JHI’s and Republic’s
privacy policy shall be available on their respective Internet web sites and
each shall comply with the provisions of their respective privacy policies.

 
 
11.3.
Breach.  Should there be a breach in security resulting in unauthorized
intrusion(s), each party agrees to immediately provide notice to the other party
of same and shall specify the corrective action taken in response.  The party
experiencing the breach shall assess the nature and scope of any incident and
specifically identify the Confidential Information that has or may have been
improperly accessed or misused.  The party experiencing the breach shall take
appropriate steps to contain and control any incident of breach of security
relating to the Confidential Information and will indemnify the other party for
any loss or costs associated with any breach of security or unauthorized
disclosure.

 
12.
Indemnification.

 
 
12.1.
Indemnification by JHI.  JHI shall indemnify, defend and hold harmless Republic,
its affiliates and their respective officers, directors and employees from and
against any and all expenses and costs (including reasonable attorney's fees and
court costs) or liabilities (including amounts paid in settlement) incurred by
Republic in connection with any third party claim, dispute, controversy or
litigation (individually a “claim”) arising out of or resulting from (i) JHI’s
violation of Applicable Law (except when such violation is directly caused by
JHI's compliance with Program Guidelines); (ii) any material breach by JHI of
any representation, warranty, covenant or agreement hereunder or (iii) the
negligence or willful misconduct of JHI in connection with the performance by it
of its obligations under this Agreement.  [*].  JHI agrees to cooperate with all
reasonable requests from Republic for information and documents necessary to
investigate any Fraudulent Activity.

 
 
12.2.
Indemnification by Republic. Republic shall indemnify, defend and hold harmless
JHI, its affiliates, and their respective officers, directors, employees and
agents, from and against any and all expenses and costs (including reasonable
attorney's fees and court costs), or liabilities (including amounts paid in
settlement) incurred by any of them in connection with any third party claim,
dispute, controversy or litigation (individually, a "claim") arising out of or
resulting from (i) the Program Guidelines; (ii) the administration, offer and
sale of Financial Products pursuant to the ERO Agreement and the Program
Guidelines hereunder; (iii) any violation or alleged violation of Applicable Law
(including, without limitation, the Federal Truth in Lending Act or any
regulation of the Federal Reserve Board or other applicable federal or state
banking or consumer finance laws or regulations) by Republic, the Financial
Products offered by Republic or the Program Guidelines, (iv) the use of the
names, trademarks, service marks, trade names, service names, and logos of
Republic in any materials produced hereunder and approved by Republic in
connection with the Program; (v) any material breach by Republic of any
representation, warranty, covenant or agreement hereunder; or (vi) the
negligence or willful misconduct of Republic in connection with the performance
by it of its obligations under this Agreement.

 
 
20

--------------------------------------------------------------------------------

 
 
 
12.3.
Procedures. The indemnitee shall promptly notify the indemnitor in writing of
any claim that may be the subject of indemnification under this Article 12, and
shall promptly tender to the indemnitor sole control of the defense and any
settlement thereof; provided, however, that the failure of an indemnitee to so
notify the indemnitor shall not relieve the indemnitor of its indemnification
obligations hereunder to the extent that such failure does not actually
prejudice the indemnitor with respect to such claim; and provided, further that
the indemnitor shall not compromise or settle any claim or action without the
prior approval of the indemnitee.  The indemnitee shall have the right (but not
the obligation) to defend such action or proceeding by retaining attorneys of
its own selection to represent it at the indemnitor’s reasonable expense;
provided that the indemnitor shall in all events have the right to participate
in such defense; and provided further that the indemnitee shall not compromise
or settle any such claim or action without the prior approval of the indemnitor.

 
13.
Limitation of Liability.

 
 
13.1.
Consequential Damages.  No party will be liable to the other party for
incidental, special, indirect or consequential damage, or loss of profits,
income, use or other benefits, arising out of or in connection with the
performance of its obligations under this Agreement or any failure of such
performance; unless such damage or loss is subject to the indemnification
provisions of this Agreement or arises from that party's gross negligence or
willful misconduct.

 
 
13.2.
Force Majeure.  Notwithstanding any other provision herein to the contrary,
either party shall be excused from performance hereunder for failure to perform
any of the obligations if (i) such failure to perform occurs by reason of any of
the following events (“Force Majeure Events”): act of God, fire, flood, storm,
earthquake, tidal wave, communications failure, sabotage, war, military
operation, terrorist attack, national emergency, mechanical or electrical
breakdown, general failure of the postal or banking system, civil commotion,
strikes, or the order, requisition, request or recommendation of any
governmental agency or acting governmental authority, or either party’s
compliance therewith or government proration, regulation, or priority, or any
other similar cause beyond either party’s reasonable control and (ii) such Force
Majeure Event is beyond such party’s reasonable control.  The party excused from
performance shall be excused from performance (i) only after notice from the
party whose performance is impaired, (ii) only during the continuance of the
Force Majeure Event and (iii) only for so long as such party continues to take
reasonable steps to mitigate the effect of the Force Majeure Event and to
substantially perform despite the occurrence of the Force Majeure Event.  The
party whose performance is not impaired may terminate this Agreement by giving
notice to the other party after two (2) consecutive days’ failure of performance
during any Tax Season or upon thirty (30) consecutive days’ failure of
performance at any other time, effective immediately upon written notice to such
party.

 
 
21

--------------------------------------------------------------------------------

 
 
14.
Commitment to Negotiation; Mediation and Arbitration of Disputes.

 
 
14.1.
Negotiation. Except with respect to either party's wrongful use of the Marks of
the other party for which the aggrieved party may seek injunctive or such other
relief as such aggrieved party may deem appropriate, or litigation brought
against JHI by third parties, neither party shall institute any proceeding in
any court or administrative agency or any arbitration to resolve a dispute
between the parties before that party has sought to resolve the dispute through
direct negotiation with the other party. If the dispute is not resolved within
three weeks after a demand for direct negotiation, the parties shall then
attempt to resolve the dispute through mediation and/or arbitration as provided
in this Article 14.

 
 
14.2.
Mediation.  If a dispute is not resolved by direct negotiation, as provided
hereinabove, either party may demand mediation.  In the event mediation is
demanded, it shall take place with a mediator to be agreed upon by the
parties.  In the event the parties are unable to agree upon a mediator, one will
be appointed by the American Arbitration Association (“AAA”).  The mediation
will take place at a mutually agreeable location.  A demand for mediation will
not preclude a party from filing a demand for arbitration, but the parties will
agree to a stay of any arbitration proceedings for a period of a minimum of
three months from the date mediation is demanded to permit the mediation to take
place.

 
 
14.3.
Scope of Arbitration. Except for either party’s wrongful use of the Marks for
which the aggrieved party may seek injunctive or such other relief as such
aggrieved party may deem appropriate, or litigation brought against JHI by third
parties, all controversies, disputes or claims between JHI and Republic (and any
owners, guarantors, affiliates and employees of Republic, if applicable, but in
no event shall any of such owners, guarantors, affiliates and employees be
deemed third-party beneficiaries of this Agreement), arising out of or related
to: (i) this Agreement or any other related agreement between JHI and Republic,
or any provision of any such agreements; (ii) the relationship of the parties;
(iii) the validity of this Agreement or any other related agreement between JHI
and Republic or any provision of any such agreements; or (iv) any problem
arising from the undertakings hereunder, will be submitted for mediation, as set
forth in Section 14.2 and, in the event mediation is not demanded by a party or
does not result in a resolution of the dispute, for binding arbitration in
accordance with the rules of the AAA on demand of either party. Republic agrees
to cause its owners, guarantors, affiliates and employees of Republic reasonably
likely to be involved in such controversies, disputes and claims to agree to be
bound by the provisions of Sections 14.2, 14.3, 14.4, 14.5 and 14.6 hereof.

 
 
22

--------------------------------------------------------------------------------

 
 
Such arbitration proceeding will be conducted at a mutually agreeable location
and will be heard by a panel of three arbitrators in accordance with the then
current Commercial Arbitration Rules of the AAA, provided that the Federal Rules
of Evidence shall be applicable to the arbitration hearing and any evidence
obtained for or presented at the hearing and that the arbitrators shall be
attorneys familiar with the Federal Rules of Evidence. All other matters
relating to arbitration will be governed by the Federal Arbitration Act (9
U.S.C. §§ 1 et seq.) and not by any state arbitration law.
 
The decision and award of the arbitrators will be binding and conclusive upon
both JHI and Republic, and enforceable in any court of competent jurisdiction.
The arbitrators have the right, in their discretion, to award or include in the
award any lawfully appropriate relief (including, punitive damages) and to
assess costs or expenses to one or both parties and may award attorneys’ fees
and legal costs to the prevailing party as part of such award, provided that the
arbitrator will not have the right to declare any Mark generic or otherwise
invalid.

 
JHI and Republic agree to be bound by the provisions of any limitation on the
period of time in which claims must be brought under Applicable Law or this
Agreement, whichever expires earlier.  JHI and Republic further agree that, in
connection with any such arbitration proceeding, each must submit or file any
claim which would constitute a compulsory counterclaim (as defined by Rule 13 of
the Federal Rules of Civil Procedure) within the same proceeding as the claim to
which it relates. Any such claim which is not submitted or filed as described
above will be forever barred.
 
Each party agrees that arbitration will be conducted on an individual, not a
class-wide, basis, and that an arbitration proceeding between JHI and Republic
may not be consolidated with any other arbitration proceeding between either
party and any other person, corporation, limited liability company or
partnership, provided that JHI or Republic may consolidate any arbitration
proceeding commenced under this Section 14.3 with any arbitration proceeding
commenced by JHI, JHTSL or Republic under any other agreement executed in
connection herewith.
 
Notwithstanding anything to the contrary contained in this Section 14.3, JHI and
Republic shall each have the right in a proper case to obtain temporary
restraining orders and temporary or preliminary injunctive relief from a court
of competent jurisdiction; provided, however, that JHI or Republic must
contemporaneously submit the dispute for arbitration on the merits as provided
herein and the submission to the court shall not waive the right to
arbitra­tion.
 
 
23

--------------------------------------------------------------------------------

 
 
 
14.4.
Governing Law. All matters relating to arbitration will be governed by the
Federal Arbitration Act (9 U.S.C. §§ 1 et seq.). Except to the extent governed
by the Federal Arbitration Act, the United States Trademark Act of 1946 (Lanham
Act, 15 U.S.C. §§1051 et seq.), or other federal law, this Agreement and all
claims arising from the relationship between JHI and Republic will be governed
by the laws of New York without regard to its conflict of laws principles.

 
 
14.5.
Consent to Jurisdiction. Each party agrees that the other party may institute
any action against it (which is not required to be arbitrated hereunder) and any
action to confirm or to enforce an arbitration award hereunder in any state or
federal court of competent jurisdiction and irrevocably submits to the
jurisdiction of such courts and waives any objection it may have to either the
jurisdiction of or venue in such courts.

 
 
14.6.
Waiver of Jury Trial. JHI and Republic irrevocably waive trial by jury in any
action, proceeding or counterclaim, whether at law or in equity, brought by
either of them against the other party.

 
15.
No Joint Venture.

 
This Agreement or any acts pursuant hereto shall not constitute a joint venture
or create a partnership, agency or employment relationship between the
parties.  Except as expressly provided in this Agreement, no party shall have,
or hold itself out as having, any right, power or authority to act or create any
obligation, express or implied, on behalf of the other.
 
16.
Audit Rights.

 
 
16.1.
During the Term and for a period of one year thereafter, Republic shall (a)
maintain reasonably adequate books and records with respect to any fees or
compensation to be provided to JHI hereunder and otherwise with respect to its
obligations hereunder; (b) upon reasonable written request, provide access to
such books and records to JHI and its authorized agents (including, but not
limited to, its auditors); and (c) cooperate with, and provide to, JHI and such
agents such assistance as they reasonably may require.  JHI shall pay for the
expenses associated with the conduct of such audit, provided that if such audit
reveals an underpayment by Republic of more than five percent (5%) of any amount
due hereunder, then Republic shall, promptly upon JHI’s request, tender the
amount of such underpayment to JHI and reimburse JHI for such audit expenses.

 
 
16.2.
During the Term and for a period of one year thereafter, JHI and all EROs shall
(a) maintain reasonably adequate books and records with respect to the Program
pursuant to Section 2 hereof, including without limitation information regarding
EROs and ERO locations, and otherwise with respect to its obligations hereunder;
(b) upon reasonable written request, provide access to such books and records to
Republic and its authorized agents (including, but not limited to, its
auditors); and (c) cooperate with, and provide to, Republic and such agents such
assistance as they reasonably may require.  Republic shall pay for the expenses
associated with the conduct of such audit, provided that if such audit reveals
an inaccurate calculation of customers of more than five percent (5%) for any
Tax Season, then JHI shall, promptly upon Republic’s request, reimburse Republic
for such audit expenses.  In addition, JHI acknowledge and agree that JHI and
the EROs shall be subject to audit and review by Republic and the banking
agencies having jurisdiction over Republic to the extent provided by
law.  Nothing in this Section 16.2 supersedes JHI and its EROs’ obligation to
retain all customer documents evidencing the Financial Products as set out in
the Program Guidelines and ERO Agreements.

 
 
24

--------------------------------------------------------------------------------

 
 
 
16.3.
JHI agrees that Republic may audit all participating EROs, during and after Tax
Season, for the purposes of maintaining compliance with the Program
Guidelines.  Any such audits shall be conducted during the ERO’s regular
business hours upon reasonable notice

 
 
16.4.
JHI agrees to implement additional criteria, which will be mutually agreed to by
JHI and Republic, into JHI’s onsite, and/or other, evaluations of EROs and
provide all results of said onsite and other evaluations to Republic upon
request.

 
17.
Survival.

 
Upon the expiration or termination of this Agreement in accordance with the
provisions of Article 8, no party shall remain liable to the other, except with
respect to Articles 5.5(a), 11.1, 11.2, 11.3, 12.1, 12.2, 12.3, 13.1, 13.2, and
Articles 14, 16, this Article 17, and Article 18, all of which shall survive the
expiration and termination hereof.  Further, no party shall remain liable to the
other beyond two (2) years after the termination of this Agreement with respect
to Articles 13.1, 13.2 or 13.3.  Provided, however, the obligation to retain
customer documents described in Section 5.5 above shall survive until the
expiration of Republic’s required retention period.
 
18.
Miscellaneous.

 
 
18.1.
Assignment.  This Agreement is binding on, and shall inure to the benefit of,
the parties hereto and their respective successors and permitted assigns.
Neither party may assign its rights or obligations under this Agreement (other
than in the context of a change in control of a party) without the prior written
consent of the other party.

 
 
18.2.
Notices.
   All notices and other communications under this Agreement shall be in writing
and may be given by any of the following methods:  (a) personal delivery against
a signed receipt; (b) facsimile transmission (with confirmation of receipt as
provided below); (c) registered or certified mail, postage prepaid, return
receipt requested; or (d) overnight delivery service.  Notices shall be sent to
the appropriate party at its address or facsimile number given below (or as such
other address or facsimile number for such party as shall be specified by notice
given hereunder):

 
If to Republic:


Republic Bank & Trust Company
601 W. Market Street
Louisville, KY 40202
 
 
25

--------------------------------------------------------------------------------

 
 
Attn:           William Nelson
                                President


with a copy to:


Republic Bank & Trust Company
601 W. Market Street
Louisville, KY 40202
Attn:           General Counsel




If to JHI:


Jackson Hewitt Inc.
3 Sylvan Way
Parsippany, NJ 07054
Attn:           Vice President, Financial Products


with a copy to:


Jackson Hewitt Inc.
3 Sylvan Way
Parsippany, NJ 07054
Attn:           Office of the General Counsel






If to JHTSL:


Jackson Hewitt Technology Services LLC
501 N. Cattlemen Road, Suite 300
Sarasota, FL  34232
Attn:           Vice President & Chief Technology Officer


with a copy to:


Jackson Hewitt Technology Services LLC
501 N. Cattlemen Road, Suite 300
Sarasota, FL  34232
Attn:           Office of the General Counsel


All such notices and communications shall be deemed delivered upon (a) actual
receipt thereof by the addressee, (b) actual delivery thereof to the appropriate
address, or (c) in the case of a facsimile transmission, upon transmission
thereof by the sender and issuance by the transmitting machine of a confirmation
slip confirming that the number of pages constituting the notice have been
transmitted without error.  In the case of notices sent by facsimile
transmission, the sender shall contemporaneously dispatch a copy of the notice
to the addressee at the address(es) indicated above by an overnight courier
service.  However, such mailing shall in no way alter the time at which the
facsimile notice is deemed received.


 
18.3.
Severability; Construction.  The parties agree that if any provision of this
Agreement shall be determined by any court of competent jurisdiction to be void
or otherwise unenforceable, then such determination shall not affect any other
provision of this Agreement, all of which other provisions shall remain in
effect.  If any provision were capable of two constructions, one of which would
render the provision valid and the other invalid, then the provision shall have
the meaning that renders it valid.  In the event that any provision hereof
pertaining to fees, commissions or underwriting criteria is held to be invalid,
then the parties shall endeavor in good faith the redesign the Program or the
terms thereof in a manner consistent with the intent and economic effect of this
Agreement.

 
 
26

--------------------------------------------------------------------------------

 
 
 
18.4.
Waiver.  No waiver of any breach of this Agreement shall be effective unless in
writing and signed by an authorized representative of the waiving party.  The
waiver of any breach hereof shall not operate or be construed as a waiver of any
other or subsequent breach.

 
 
18.5.
Integration; Subordination of JHI Obligations.  This Agreement, together with
any Exhibits hereto and all agreements or documents related hereto or delivered
hereunder express fully the entire understanding and agreement of the parties
concerning the subject matter hereof, and all prior understandings or
commitments of any kind, whether oral or written, concerning such subject matter
are hereby superseded (other than those obligations which, by their terms and
nature, survive termination or expiration).  Whenever it states in this
Agreement that JHI shall cause the EROs to perform any act or do anything, and
such performance is also required of the ERO by the terms of the ERO Agreement
by and between the ERO and Republic, the provisions of the ERO Agreement shall
control and JHI’s obligations shall be subordinate to the obligations of the
ERO.

 
 
18.6.
Amendment.  This Agreement may not be amended or modified other than by a
written agreement executed by both parties.

 
 
18.7.
Headings.  Headings used in this Agreement are for convenience of reference only
and do not define, interpret, describe the scope of or otherwise affect any
provision hereof.

 
 
18.8.
Counterparts.  This Agreement may be executed in one or more counterparts
(including via facsimile), each of which shall be deemed an original and all of
which, taken together, shall be deemed one and the same instrument.

 
 
18.9.
Further Assurances. From time to time following the execution of this Agreement,
each party agrees to do such things and execute and deliver such documents as
may reasonably be necessary to effectuate the intent and purposes of this
Agreement.

 
 
18.10.
No Third Party Beneficiaries.  This Agreement has been made for the sole benefit
of Republic and JHI and is not intended to, and shall not, confer any benefit or
rights upon, nor may it be enforced by, any other person.

 
 
18.11.
Publicity; Disclosure.  Neither party shall issue any press release relating to
this Agreement without the prior consent of the other party.  Each party hereto
shall be permitted to disclose this Agreement to the extent such party
determines that such disclosure is required by applicable law.

 
 
27

--------------------------------------------------------------------------------

 
 
19.
Technology Services.   JHTSL shall provide certain technology services in
connection with the Program as set forth in this Section 19 of this Agreement.

 
 
19.1.
The Services.  In advance of each Tax Season during the Term (as defined in
Section 8.1), the parties  shall mutually agree on the technology needs related
to the Program for each Tax Season (or other related period), including systems
and software modification, incorporation and implementation of specifications
in, and the coordination of systems between, ProFiler®, the Jackson Hewitt Tax
Service electronic filing software program and the related systems and servers
(“ProFiler”) and Republic’s systems (collectively, the “Services”). JHTSL shall
provide the agreed upon Services.  JHTSL shall provide additional technology
services upon the terms and conditions to be agreed in writing with
Republic.  JHTSL shall provide a system whereby customers who choose a Financial
Product may transmit requests to receive an AR from Republic.  In addition,
customers shall also have the ability to transmit requests to receive a RAL.  A
Transmitter fee in the name of JHTSL shall be permitted to be charged in
connection with the AR not to exceed $30.

 
 
19.2.
Deliverables.  In advance of each Tax Season, JHTSL and Republic shall agree in
writing as to the Deliverables required under this Agreement for the relevant
Tax Season (or other related period) and the timeline of the required
Deliverables. As used herein, “Deliverables” shall include, but not be limited
to, all obligations and procedures required of both parties in this
Agreement.  The parties agree that they shall provide the agreed-upon
Deliverables.  In the event the parties are unable to reach agreement on the
nature or scope of Deliverables or related timeline, the parties shall seek the
assistance of a mediator to assist them in such efforts.  Each party shall use
reasonable efforts to implement all requested Deliverables on or before mutually
agreed upon completion dates, but shall not be held liable for matters not
completed for the beginning of a Tax Season if such requests have been agreed to
after August 31st preceding a Tax Season.  The agreed upon Deliverables shall be
documented and may be amended from time to time by mutual agreement of the
parties.

 
 
19.3.
Obligations and Procedures.  JHTSL agrees, in connection with the operation of
the Program, to perform, and enable ProFiler to perform all required functions,
including, as applicable, the following specific duties:

 
 
(a)
Personnel. JHTSL shall devote a sufficient number of employees to meet its
obligations under this Agreement.

 
 
(b)
System Errors.  JHTSL shall consult with Republic to develop a process for
eliminating transmission errors, to the extent practicable.

 
 
(c)
Computer Network.  JHTSL shall establish and maintain a technology and
communication center, at a location designated by JHTSL, for use in
electronically transmitting returns, applications and other related materials to
Republic in a secure manner.

 
 
28

--------------------------------------------------------------------------------

 
 
 
(d)
Transmission of Customer Information.  JHTSL shall assure that after  it has
transmitted the customer’s income tax return to the IRS and received from the
IRS acknowledgment of its acceptance thereof and the debt indicator relating
thereto (to the extent provided) as described by Chapter 3 of the IRS e-file
Handbook for Authorized IRS e-file Providers of Individual Income Tax Returns
(Publication 1345, including Rev. Proc. 2000-31), as the same may be amended
from time to time (the “Notification”), JHTSL shall electronically transmit to
Republic all data required to be extracted from the IRS transmission file and
the Republic customer application in accordance with Republic’s File Layouts and
Specifications (“Specifications”), which shall be provided to JHTSL no later
than the October 1 immediately preceding each Tax Season and shall be
incorporated herein by reference, together with information, if any, received in
the Notification.  Notwithstanding the foregoing, if Republic shall notify JHTSL
that it is no longer accepting Applications from an ERO, then JHTSL shall
immediately halt all transmissions to Republic in respect of such ERO.  In the
event it no longer becomes feasible to process Applications in the manner
specified in this Section 19 herein due to circumstances beyond the control of
the parties, then the parties shall endeavor in good faith to take all
commercially reasonable actions necessary to promptly modify the Program so as
to resolve the problems.

 
 
(e)
Check Disbursements. If a customer has chosen a Republic check as the method of
disbursement, then upon receipt of notice from Republic that it has approved a
customer’s RAL Application, or that the IRS has funded a customer’s AR, JHTSL
shall transmit a check print authorization to the ERO to permit the ERO to print
a disbursement check from the consecutively numbered blank check stock supplied
to it by Republic.  Such check shall evidence the amount of the RAL or AR, less
all fees and charges authorized by the customer to be deducted therefrom, and
shall bear an imprint of the facsimile signature of an authorized Republic
signatory as provided by Republic.

 
 
(f)
Check Reconciliations.  JHTSL shall immediately transmit to Republic a check
reconciliation file, the content and layout of which are described in the
Specifications, with respect to each check as to which it has received from the
ERO confirmation that the check was printed.

 
 
(g)
Data Processing Systems.

 
 
(i)
Republic Communications.  During the Term, JHTSL shall develop, maintain and
operate data processing systems and programs that are capable of electronically
transmitting and receiving all information, records and file formats required by
the Specifications. Except as limited by Section 13.1 hereof, JHTSL shall be
responsible for any losses directly attributable to the failure of JHTSL’s data
processing systems and programs to electronically transmit and receive records
and files in accordance with the requirements set forth in the Specifications.

 
 
29

--------------------------------------------------------------------------------

 
 
 
(i)
Electronic Filing Software.   JHTSL shall distribute to each participating ERO
its proprietary electronic filing software, ProFiler, which shall (i) enable the
ERO to prepare accurately and electronically file returns to the IRS through
JHTSL and (ii) accurately populate all documents required by Republic in the
Specifications including Truth-in-Lending Act Disclosure Statement and
Itemization of fees, applicable State Disclosure Documents (as defined in the
Program Agreement) and Applications based upon information input by the tax
preparer.

 
 
(ii)
Check Writing Software.  JHTSL shall distribute to each participating ERO a
check writing program, which program shall permit (i) checks to be written only
in the name of the customer as directed by Republic and only in the amount
approved by Republic, (ii) the printing of the Truth-in-Lending Act Disclosure
Statement and Itemization of fees (the text of which shall be provided in the
Specifications) on a perforated stub of the Republic blank check form, and (iii)
the printing of additional disbursement checks in the event that additional
funds are received and owing to the customer.



 
19.4.
Software.  Republic shall provide no fewer than 30 test transmissions in a test
environment on or before November 1st preceding each Tax Season during the Term
to ensure accuracy and functionality of all such software which test cases will
be performed by JHTSL which results shall be shared with Republic.  Based on the
results of the test cases, Republic shall approve or disprove software
implemented for use in connection with the performance of this Agreement,
including software that is embedded in, or otherwise is utilized in connection
with, ProFiler

 
 
19.5.
Insurance.  JHTSL agrees to procure and maintain Commercial General Liability
insurance of not less than Two Million Dollars ($2,000,000) per occurrence and
Four Million Dollars ($4,000,000) in the aggregate and Professional Liability
Insurance with policy limits of not less than Four Million Dollars ($4,000,000)
per claim in the aggregate.  JHTSL agrees to provide proof of said insurance
upon Republic’s request.

 








[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
30

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been executed and delivered by a duly
authorized officer of each party as of the date set forth above.
 
REPUBLIC BANK & TRUST COMPANY
 
JACKSON HEWITT INC.
         
By:
/s/ William R. Nelson
 
By:
/s/ Robert D. Moore
         
Name:
William R. Nelson
 
Name:
Robert D. Moore
 
 
     
Title:
President – TRS
 
Title:
VP – Financial Products
         
Date:
8/3/11  
 
Date:
8/3/11
                             
JACKSON HEWITT TECHNOLOGY SERVICES LLC
               
By:
/s/ Michele L. Geraci
               
Name:
Michele L. Geraci
               
Title:
VP
               
Date:
 8/3/11
     

 
31